THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com October 12, 2010 Ms. Karen Garnett, Esq. Assistant Director Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Ontario Solar Energy Corporation Form F-1 Registration Statement File No. 333-165163 Dear Ms. Garnett: In response to your letter of comments dated October 5, 2010, please be advised as follows: Financial Statements 1.The information you requested has been provided. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: Ontario Solar Energy Corporation
